DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This communication is responsive to the original application filed on 11/4/21. This action is Non-Final. Claims 1-20 are pending and have been examined.  
Drawings
The applicant’s drawings submitted are acceptable for examination purposes. 
Specification
The applicant’s specification submitted is acceptable for examination purposes. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1- 20 are rejected under 35 U.S.C. 103 as being unpatentable over Rasmussen et al., U.S. Patent Application Publication No.: 2013/0073983 (Hereinafter “Rasmussen”), and further in view of Brewer et al., U.S. Patent Application Publication No.: 2018/0115479 (Hereinafter “Brewer”).
Regarding claim 1, Rasmussen teaches, a method, comprising:
identifying, by one or more processors, one or more first member entities, each first member entity of the one or more first member entities corresponding to a respective first record object of a plurality of first record objects that includes an object field-value pair identifying a second group entity, each first record object of the plurality of first record objects linked to a role object field of a respective second record object associated with a process (Rasmussen [0034]: An edge between two nodes in the social graph represents a particular kind of connection between the two nodes, which may result from an action that was performed by one of the nodes on the other node. For example, when a first user identifies a second user as a friend, an edge in the social graph is generated connecting a node representing the first user and a second node representing the second user. As various nodes interact with each other, the social networking system 130 modifies edges connecting the various nodes to reflect the interactions.);
identifying, by the one or more processors, from a system of record of a first group entity, a second record object having a first object field-value pair identifying the second group entity (Rasmussen [0034]: The social networking system 130 is also capable of linking a variety of entities. For example, the social networking system 130 enables users to interact with each other as well as external systems 120 or other entities through an API or other communication channels. Thus, the social networking system 130 generates and maintains a "social graph" comprising a plurality of nodes interconnected by a plurality of edges. Each node in the social graph may represent an entity that can act on another node and/or that can be acted on by another node. The social graph may include various types of nodes. Examples of types of nodes include users, non-person entities, content items, web pages, groups, events, messages, concepts, and any other things that can be represented by an object in the social networking system 130.);
Rasmussen does not clearly teach, selecting, by the one or more processors, from the one or more first member entities, a first member entity having a respective connection score with at least one node profile associated with the first group entity that satisfies a threshold, the respective connection score determined based on one or more electronic activities identifying at least one first electronic account of the at least one node profile and at least one second electronic account associated with the first member entity; and However, Brewer [0150] teaches, “When scoring the identified user nodes 202 matching this query, social-networking system 160 may score based on social-graph affinity and score first-degree connections of the querying user better than more distant connections. However, if a user is querying for dating purposes, the user may be unlikely to want to view first-degree connections (i.e., the user's friends). More useful for dating purposes may be to identify second-degree connections (i.e., friends-of-friends) who are single women. Thus, when scoring the search results based on the dating user bias, social-networking system 160 may use a scoring algorithm that scores second-degree connections better than first-degree connections.”
transmitting, by the one or more processors, a notification to an electronic account of a second node profile associated with the second record object, the notification comprising an identification of the first member entity (Brewer [0043]: In particular embodiments, social-networking system 160 may include one or more user-profile stores for storing user profiles. A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location. …  A notification controller may provide information regarding content objects to client system 130. Information may be pushed to client system 130 as notifications, or information may be pulled from client system 130 responsive to a request received from client system 130. … Advertisement-pricing modules may combine social information, the current time, location information, or other suitable information to provide relevant advertisements, in the form of notifications, to a user.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Rasmussen et al. to the Brewer’s system by adding the feature of scoring connections. The references (Rasmussen and Brewer) teach features that are analogous art and they are directed to the same field of endeavor, such as online data. Ordinary skilled artisan would have been motivated to do so to provide Rasmussen’s system with enhanced data. (See Brewer [Abstract], [0080], [0316], [0204]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 2, the method of claim 1, wherein the determining, by the one or more processors, the respective connection score comprises:
determining, by the one or more processors, one or more types of the one or more electronic activities; and determining, by the one or more processors, the respective connection score based at least on the one or more types of the one or more electronic activities (Brewer [0097]: The search results may also be scored and presented to the user according to their relative degree of relevance to the user. In particular embodiments, the search algorithm used to score the search results may be varied based on the user bias of the querying user. … User bias may be determined in a variety of ways, such as, for example, based on social-graph elements referenced in the search query, terms within the search query, user information associated with the querying user (e.g., demographic information, like/check-in activity, or user profile information), search history of the querying user, pattern detection, other suitable information related to the query or the user, or any combination thereof. These biases may be pre-determined by social-networking system 160, or may be calculated in response to particular queries. The querying user's user bias may be determined based on preferences and/or activities of other users who are similar to the querying user (e.g., user's sharing similar demographic attributes as the querying user).).
Regarding claim 3, the method of claim 1, further comprising:
determining, by the one or more processors, a ranking for the one or more first member entities based on the respective connection score with the at least one node profile associated with the first group entity; and selecting, by the one or more processors, the first member entity from the one or more first member entities based on the first member entity having a highest ranking (Rasmussen [0008]: Content items that include graph actions and graph objects generated by users of the social networking system may be ranked to incorporate the preferences of a viewing user, reputation scores of the entities that defined the graph action types and graph object types, as well as users' affinity scores for the entities. The ranking of content items ensures that users of the social networking system view relevant and reputable content items that include graph actions and graph objects that were defined by external entities.). 
Regarding claim 4, the method of claim 1, further comprising:
ranking, by the one or more processors, the one or more first member entities by: identifying, by the one or more processors, one or more third record objects with which the one or more first member entities are linked (Rasmussen [0042]:  The social networking system 130 also includes a graph content item ranking module 150 and a graph integration module 160. The graph content item ranking module 150 analyzes content items assembled from graph actions and graph objects resulting from user interactions on external systems and/or the social networking system. Based on the analysis, graph content items are ranked according to relevance and quality, providing a better user experience. The graph content item ranking module 150 may utilize several factors, both global and user-specific, in ranking graph content items for viewing users of the social networking system 130.); 
determining, by the one or more processors, a ranking score for each of the one or more first member entities based on the one or more third record objects with which the one or more first member entities are linked; and ranking, by the one or more processors, each of the one or more first member entities based on the ranking score for each of the one or more first member entities (Rasmussen [0045]: FIG. 1B is a high level block diagram of ranking graph content items generated from external user actions outside of the social networking system, in accordance with an embodiment of the invention. Here, multiple external systems 120 generate graph data 142 that is received by a graph content item ranking module 150. The graph data 142 includes information about actions and objects generated on the external systems 120, such as the date and time when an action was captured, objects (including users) associated with the action, location(s) where the action was performed, and the like, as well as the actions and objects generated on the external systems 120, in one embodiment. The graph content item ranking module 150 utilizes information about the actions and the objects to generate ranking scores for graph content item objects 152. These ranking scores may be used for ranking newsfeed stories in streams of users of the social networking system 130 to display more relevant newsfeed stories higher in the streams. Ranking scores may also be used by a recommendation plug-in that is embedded in external systems 120 that inform a viewing user of recommended graph objects based on the graph objects interacted with by other users of the social networking system connected to the viewing user, such as songs, movies, television shows, news articles, gaming applications and the like. This provides a better user experience to users of the social networking system because more relevant graph objects may be displayed to users, increasing the engagement of users of the social networking system.).
Regarding claim 5, the method of claim 4, wherein determining, by the one or more processors, a ranking score for a second member entity of the one or more first member entities comprises: 
maintaining, by the one or more processors, a counter indicating a number of the one or more third record objects with which the second member entity is linked; and determining, by the one or more processors, the ranking score based on the counter (Brewer [0093]:  As another example and not by way of limitation, using the prior example, social-networking system 160 may access a forward index that maps a post to a count of likes of the post. The index server may access the forward index and retrieve counts of likes for each post of the list of posts liked by the user <Mark>. The index server may score the posts in the list of posts…).
Regarding claim 6, the method of claim 4, wherein determining, by the one or more processors, a ranking score for a second member entity of the one or more first member entities comprises: 
identifying, by the one or more processors, one or more values that are associated with the one or more third record objects with which the second member entity is linked; and determining, by the one or more processors, the ranking score based on the one or more values (Brewer [0165]: The method of FIG. 9A may also dampen the calculated scores for each of the identified nodes by subtracting a dampening value from the score of each of the identified nodes. The dampening value may be a percentage of the total number of user nodes in the first set of user nodes.).
Regarding claim 7, the method of claim 4, wherein determining, by the one or more processors, a ranking score for a second member entity of the one or more first member entities comprises: 
identifying, by the one or more processors, one or more types associated with the one or more third record objects with which the second member entity is linked; determining, by the one or more processors, a similarity score based on the one or more types; and determining, by the one or more processors, the ranking score based on the similarity score (Rasmussen [0136]: Object-to-object similarity analysis may also be determined by the graph object recommendation module 606 asynchronously. … A similarity scoring model may be generated for scoring the similarity of graph objects. As a result, a predetermined similarity threshold may be used by the graph object recommendation module 606 to determine whether an object may be recommended to a viewing user based on similarity to other graph objects that the viewing user interacted with. In one embodiment, user behaviors may be analyzed to determine whether graph objects are similar. The graph object recommendation module 606 may work in conjunction with the heuristics analysis module 602 to analyze an application's behavior in terms of prior spamming behavior to determine whether an object may be deemed similar to another object. Object metadata may also be indexed by the graph object recommendation module 606 for filtering purposes.).
Regarding claim 8, the method of claim 4, further comprising: 
maintaining, by the one or more processors, a plurality of node profiles (Brewer [0043]: user profiles), each node profile of the plurality of node profiles comprising a ranking score field-value pair and associated with one of the one or more first member entities (Brewer [0113]: Thus, the results retrieved from a pages-vertical already match the user's bias, and there is no need to re-rank of the results (although the ranking may be still be altered, if appropriate). The query command may also use SOR (strong OR) functionality such that entities liked by other users that are share one or more user biases with the querying user are included in the search results.); 
 detecting, by the one or more processors, a change in values of a third record object of the one or more third record objects associated with a second member entity of the one or more of first member entities; and updating, by the one or more processors, a ranking score field-value pair of a node profile associated with the second member entity responsive to detecting, by the one or more processors, the change in values of the third record object of the one or more third record objects (Brewer [0129]:  In particular embodiments, the user bias that specifies the attributes of the biasing node, instead of specifying the biasing node itself, may be used in searches even after the social graph has been changed, e.g., by adding or removing user nodes. Specifying the user bias as a specific set of specific user nodes is also possible, but that set should be updated when users are added to or removed from the social graph.).
Regarding claim 9, the method of claim 8, further comprising: 
updating, by the one or more processors, the ranking for each of the one or more first member entities based on the updating, by the one or more processors, the ranking score field-value pair of the node profile associated with the second member entity (Rasmussen [0138]: Objects and/or content items that have been recommended by the graph object recommendation module 606 may influence a ranking score generated by the graph content item ranking module 150 in varying intensities, such as by increasing a ranking score exponentially, linearly or logarithmically. For example, the recommendation score described above, as determined by the dot product of the user vector and the user-independent story vector, may strongly influence the ranking score and, as a result, may exponentially increase the ranking score. As another example, the object-to-object similarity analysis may be less influential on the ranking score due to the uncertainty of the viewing user's preferences. The machine learning module 600 and heuristics analysis module 602 may work in conjunction with the graph object recommendation module 606 and performance metrics analysis module 608 to refine and adjust how much influence the recommendation score may have on the overall ranking score of a content item.).
Regarding claim 10, the method of claim 4, wherein the system of record is a first system of record, the method further comprising: 
identifying, by the one or more processors, from a second system of record of a third group entity, one or more fourth record objects, each of the one or more fourth record objects having a second object field-value pair identifying a first member entity of the one or more first member entities, wherein determining the ranking score for each of the one or more first member entities is performed further based on the one or more fourth record objects (Rasmussen [0007]:  The graph actions and graph objects may also be translated into a textual description of how the graph actions were performed on the graph objects based on the definitions of the graph action types and graph object types. The external systems, or entities external to the social networking system, may be scored with respect to their reputation. These reputation scores may affect a ranking of content items generated from the graph actions and graph objects, in addition to preferences and affinities of viewing users. In this way, interesting information about users' actions, both inside and outside of the domain of the social networking system, may be shared and compared with other users on the social networking system.); and 
selecting, by the one or more processors, a second member entity of the one or more first member entities based on the ranking of the second member entity; and wherein the notification further comprises an identification of the second member entity (Rasmussen [0059]: For example, if a first user establishes a connection with a second user in the social networking system, user profiles of the first user and the second users from the user profile store 212 may act as nodes in the social graph. The connection between the first user and the second user stored by the connection store 214 is an edge between the nodes associated with the first user and the second user. Continuing this example, the second user may then send the first user a message within the social networking system 130, which is identified by the action logger 224 and stored in the activity log 226. The stored action of sending the message is another edge between the two nodes in the social graph representing the first user and the second user. Additionally, the message itself may be identified from the activity log 226 and included in the social graph as another node connected to the nodes representing the first user and the second user.).
Regarding claim 11, the method of claim 1, wherein the connection score is between a representation of the first member entity and a representation of a second member entity associated with the at least one node profile (Rasmussen [0059]: For example, if a first user establishes a connection with a second user in the social networking system, user profiles of the first user and the second users from the user profile store 212 may act as nodes in the social graph. The connection between the first user and the second user stored by the connection store 214 is an edge between the nodes associated with the first user and the second user.).
Regarding claim 12, the method of claim 1, further comprising: 
identifying, by the one or more processors, for the first member entity, a first node profile of the at least one node profile for which the connection score that the first member entity has with the first node profile satisfies the threshold; wherein the notification further comprises an identification of the first node profile that is associated with a connection score with the first member entity that satisfies the threshold (Rasmussen [0059]: For example, if a first user establishes a connection with a second user in the social networking system, user profiles of the first user and the second users from the user profile store 212 may act as nodes in the social graph. The connection between the first user and the second user stored by the connection store 214 is an edge between the nodes associated with the first user and the second user. Continuing this example, the second user may then send the first user a message within the social networking system 130, which is identified by the action logger 224 and stored in the activity log 226. The stored action of sending the message is another edge between the two nodes in the social graph representing the first user and the second user. Additionally, the message itself may be identified from the activity log 226 and included in the social graph as another node connected to the nodes representing the first user and the second user.). 
Regarding claim 13, the method of claim 1, further comprising identifying the second node profile responsive to the first record object being linked to the role object field of the second record object (Rasmussen [0059]: For example, if a first user establishes a connection with a second user in the social networking system, user profiles of the first user and the second users from the user profile store 212 may act as nodes in the social graph. The connection between the first user and the second user stored by the connection store 214 is an edge between the nodes associated with the first user and the second user. Continuing this example, the second user may then send the first user a message within the social networking system 130, which is identified by the action logger 224 and stored in the activity log 226. The stored action of sending the message is another edge between the two nodes in the social graph representing the first user and the second user. Additionally, the message itself may be identified from the activity log 226 and included in the social graph as another node connected to the nodes representing the first user and the second user.).
Regarding claim 14, Rasmussen teaches, a system comprising:
one or more processors configured to execute machine-readable instructions to: identify one or more first member entities, each first member entity of the one or more first member entities corresponding to a respective first record object of a plurality of first record objects that includes an object field-value pair identifying a second group entity, each first record object of the of the plurality of first record objects linked to a role object field of a respective second record object associated with a process (Rasmussen [0034]: An edge between two nodes in the social graph represents a particular kind of connection between the two nodes, which may result from an action that was performed by one of the nodes on the other node. For example, when a first user identifies a second user as a friend, an edge in the social graph is generated connecting a node representing the first user and a second node representing the second user. As various nodes interact with each other, the social networking system 130 modifies edges connecting the various nodes to reflect the interactions.);
identify, from a system of record of a first group entity, a second record object having a first object field-value pair identifying the second group entity (Rasmussen [0034]: The social networking system 130 is also capable of linking a variety of entities. For example, the social networking system 130 enables users to interact with each other as well as external systems 120 or other entities through an API or other communication channels. Thus, the social networking system 130 generates and maintains a "social graph" comprising a plurality of nodes interconnected by a plurality of edges. Each node in the social graph may represent an entity that can act on another node and/or that can be acted on by another node. The social graph may include various types of nodes. Examples of types of nodes include users, non-person entities, content items, web pages, groups, events, messages, concepts, and any other things that can be represented by an object in the social networking system 130.);
Rasmussen does not clearly teach, select, from the one or more first member entities, a first member entity having a respective connection score with at least one node profile associated with the first group entity that satisfies a threshold, the respective connection score determined based on one or more electronic activities identifying at least one first electronic account of the at least one node profile and at least one second electronic account associated with the first member entity; and However, Brewer [0150] teaches, “When scoring the identified user nodes 202 matching this query, social-networking system 160 may score based on social-graph affinity and score first-degree connections of the querying user better than more distant connections. However, if a user is querying for dating purposes, the user may be unlikely to want to view first-degree connections (i.e., the user's friends). More useful for dating purposes may be to identify second-degree connections (i.e., friends-of-friends) who are single women. Thus, when scoring the search results based on the dating user bias, social-networking system 160 may use a scoring algorithm that scores second-degree connections better than first-degree connections.”
transmit a notification to an electronic account of a second node profile associated with the second record object, the notification comprising an identification of the first member entity (Brewer [0043]: In particular embodiments, social-networking system 160 may include one or more user-profile stores for storing user profiles. A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location. …  A notification controller may provide information regarding content objects to client system 130. Information may be pushed to client system 130 as notifications, or information may be pulled from client system 130 responsive to a request received from client system 130. … Advertisement-pricing modules may combine social information, the current time, location information, or other suitable information to provide relevant advertisements, in the form of notifications, to a user.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Rasmussen et al. to the Brewer’s system by adding the feature of scoring connections. The references (Rasmussen and Brewer) teach features that are analogous art and they are directed to the same field of endeavor, such as online data. Ordinary skilled artisan would have been motivated to do so to provide Rasmussen’s system with enhanced data. (See Brewer [Abstract], [0080], [0316], [0204]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Regarding claim 15, the system of claim 14, wherein the one or more processors are configured to determine the respective connection score by:
determining one or more types of the one or more electronic activities; and determining the respective connection score based at least on the one or more types of the one or more electronic activities (Brewer [0097]: The search results may also be scored and presented to the user according to their relative degree of relevance to the user. In particular embodiments, the search algorithm used to score the search results may be varied based on the user bias of the querying user. … User bias may be determined in a variety of ways, such as, for example, based on social-graph elements referenced in the search query, terms within the search query, user information associated with the querying user (e.g., demographic information, like/check-in activity, or user profile information), search history of the querying user, pattern detection, other suitable information related to the query or the user, or any combination thereof. These biases may be pre-determined by social-networking system 160, or may be calculated in response to particular queries. The querying user's user bias may be determined based on preferences and/or activities of other users who are similar to the querying user (e.g., user's sharing similar demographic attributes as the querying user).).
Regarding claim 16, the system of claim 14, wherein the one or more processors are further configured to:
determine a ranking for the one or more first member entities based on the respective connection score with the at least one node profile associated with the first group entity; and select the first member entity from the one or more first member entities based on the first member entity having a highest ranking  (Rasmussen [0008]: Content items that include graph actions and graph objects generated by users of the social networking system may be ranked to incorporate the preferences of a viewing user, reputation scores of the entities that defined the graph action types and graph object types, as well as users' affinity scores for the entities. The ranking of content items ensures that users of the social networking system view relevant and reputable content items that include graph actions and graph objects that were defined by external entities.).
Regarding claim 17, the system of claim 14, wherein the one or more processors are further configured to:
rank the one or more first member entities by: identifying one or more third record objects with which the one or more first member entities are linked (Rasmussen [0042]:  The social networking system 130 also includes a graph content item ranking module 150 and a graph integration module 160. The graph content item ranking module 150 analyzes content items assembled from graph actions and graph objects resulting from user interactions on external systems and/or the social networking system. Based on the analysis, graph content items are ranked according to relevance and quality, providing a better user experience. The graph content item ranking module 150 may utilize several factors, both global and user-specific, in ranking graph content items for viewing users of the social networking system 130.); 
determining a ranking score for each of the one or more first member entities based on the one or more third record objects with which the one or more first member entities are linked; and ranking each of the one or more first member entities based on the ranking score for each of the one or more first member entities (Rasmussen [0045]: FIG. 1B is a high level block diagram of ranking graph content items generated from external user actions outside of the social networking system, in accordance with an embodiment of the invention. Here, multiple external systems 120 generate graph data 142 that is received by a graph content item ranking module 150. The graph data 142 includes information about actions and objects generated on the external systems 120, such as the date and time when an action was captured, objects (including users) associated with the action, location(s) where the action was performed, and the like, as well as the actions and objects generated on the external systems 120, in one embodiment. The graph content item ranking module 150 utilizes information about the actions and the objects to generate ranking scores for graph content item objects 152. These ranking scores may be used for ranking newsfeed stories in streams of users of the social networking system 130 to display more relevant newsfeed stories higher in the streams. Ranking scores may also be used by a recommendation plug-in that is embedded in external systems 120 that inform a viewing user of recommended graph objects based on the graph objects interacted with by other users of the social networking system connected to the viewing user, such as songs, movies, television shows, news articles, gaming applications and the like. This provides a better user experience to users of the social networking system because more relevant graph objects may be displayed to users, increasing the engagement of users of the social networking system.).
Regarding claim 18, the system of claim 16, wherein the one or more processors are configured to determine a ranking score for a second member entity of the one or more first member entities by: 
identifying, by the one or more processors, one or more values that are associated with the one or more third record objects with which the second member entity is linked; and determining, by the one or more processors, the ranking score based on the one or more values (Rasmussen [0136]: Object-to-object similarity analysis may also be determined by the graph object recommendation module 606 asynchronously. … A similarity scoring model may be generated for scoring the similarity of graph objects. As a result, a predetermined similarity threshold may be used by the graph object recommendation module 606 to determine whether an object may be recommended to a viewing user based on similarity to other graph objects that the viewing user interacted with. In one embodiment, user behaviors may be analyzed to determine whether graph objects are similar. The graph object recommendation module 606 may work in conjunction with the heuristics analysis module 602 to analyze an application's behavior in terms of prior spamming behavior to determine whether an object may be deemed similar to another object. Object metadata may also be indexed by the graph object recommendation module 606 for filtering purposes.).
Regarding claim 19, the system of claim 16, wherein the one or more processors are configured to determine a ranking score for a second member entity of the one or more first member entities by: 
identifying one or more types associated with the one or more third record objects with which the second member entity is linked; determining a similarity score based on the one or more types; and determining the ranking score based on the similarity score (Rasmussen [0136]: Object-to-object similarity analysis may also be determined by the graph object recommendation module 606 asynchronously. … A similarity scoring model may be generated for scoring the similarity of graph objects. As a result, a predetermined similarity threshold may be used by the graph object recommendation module 606 to determine whether an object may be recommended to a viewing user based on similarity to other graph objects that the viewing user interacted with. In one embodiment, user behaviors may be analyzed to determine whether graph objects are similar. The graph object recommendation module 606 may work in conjunction with the heuristics analysis module 602 to analyze an application's behavior in terms of prior spamming behavior to determine whether an object may be deemed similar to another object. Object metadata may also be indexed by the graph object recommendation module 606 for filtering purposes.).
Regarding claim 20, Rasmussen teaches, a non-transitory computer-readable storage medium having instructions embodied thereon, the instructions executable by one or more processors to: 
identify one or more first member entities, each first member entity of the one or more first member entities corresponding to a respective first record object of a plurality of first record objects that includes an object field-value pair identifying a second group entity, each first record object of the of the plurality of first record objects linked to a role object field of a respective second record object associated with a process (Rasmussen [0034]: An edge between two nodes in the social graph represents a particular kind of connection between the two nodes, which may result from an action that was performed by one of the nodes on the other node. For example, when a first user identifies a second user as a friend, an edge in the social graph is generated connecting a node representing the first user and a second node representing the second user. As various nodes interact with each other, the social networking system 130 modifies edges connecting the various nodes to reflect the interactions.); 
identify, from a system of record of a first group entity, a second record object having a first object field-value pair identifying the second group entity (Rasmussen [0034]: The social networking system 130 is also capable of linking a variety of entities. For example, the social networking system 130 enables users to interact with each other as well as external systems 120 or other entities through an API or other communication channels. Thus, the social networking system 130 generates and maintains a "social graph" comprising a plurality of nodes interconnected by a plurality of edges. Each node in the social graph may represent an entity that can act on another node and/or that can be acted on by another node. The social graph may include various types of nodes. Examples of types of nodes include users, non-person entities, content items, web pages, groups, events, messages, concepts, and any other things that can be represented by an object in the social networking system 130.);
Rasmussen does not clearly teach, select, from the one or more first member entities, a first member entity having a respective connection score with at least one node profile associated with the first group entity that satisfies a threshold, the respective connection score determined based on one or more electronic activities identifying at least one first electronic account of the at least one node profile and at least one second electronic account associated with the first member entity; and However, Brewer [0150] teaches, “When scoring the identified user nodes 202 matching this query, social-networking system 160 may score based on social-graph affinity and score first-degree connections of the querying user better than more distant connections. However, if a user is querying for dating purposes, the user may be unlikely to want to view first-degree connections (i.e., the user's friends). More useful for dating purposes may be to identify second-degree connections (i.e., friends-of-friends) who are single women. Thus, when scoring the search results based on the dating user bias, social-networking system 160 may use a scoring algorithm that scores second-degree connections better than first-degree connections.”
transmit a notification to an electronic account of a second node profile associated with the second record object, the notification comprising an identification of the first member entity (Brewer [0043]: In particular embodiments, social-networking system 160 may include one or more user-profile stores for storing user profiles. A user profile may include, for example, biographic information, demographic information, behavioral information, social information, or other types of descriptive information, such as work experience, educational history, hobbies or preferences, interests, affinities, or location. …  A notification controller may provide information regarding content objects to client system 130. Information may be pushed to client system 130 as notifications, or information may be pulled from client system 130 responsive to a request received from client system 130. … Advertisement-pricing modules may combine social information, the current time, location information, or other suitable information to provide relevant advertisements, in the form of notifications, to a user.).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to incorporate the teaching of Rasmussen et al. to the Brewer’s system by adding the feature of scoring connections. The references (Rasmussen and Brewer) teach features that are analogous art and they are directed to the same field of endeavor, such as online data. Ordinary skilled artisan would have been motivated to do so to provide Rasmussen’s system with enhanced data. (See Brewer [Abstract], [0080], [0316], [0204]). One of the biggest advantages of network machine learning database algorithms is their ability to improve over time. Machine learning technology typically improves efficiency and accuracy thanks to the ever-increasing amounts of data that are processed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Hunter, US 2021/0073290, Confidential Governance verification for graph-based system
Ranjan, US 2017/0331840, Systems and Methods for determining security risk profiles
Shepherd, US 2013/0073979, Tool for creating structured objects and actions on a social networking system
Reinhardt, US 2011/0307398, Managing consistent interfaces for request for information 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD S ROSTAMI whose telephone number is (571)270-1980.  The examiner can normally be reached on Mon-Fri From 9 a.m. to 5 p.m..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hosain Alam can be reached on (571)272-39783978. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SABA AHMED/
Examiner, Art Unit 2154

/MOHAMMAD S ROSTAMI/Primary Examiner, Art Unit 2154